                    Case: 3:19-cv-01227-JZ Doc#: 5 Filed: 05/29/19 3 of 4. PagelD #: 21

AO 440 (Rev. 06/12) Summons in a Civil Action




                                                                                                        D
                            Plaintiff{s)
                                V.                                   Civil Action No. 3: 19-cv-01227

   ARBOR PROFESSIONAL SOLUTIONS, INC. and
     PROMEDICA HEALTH SYSTEM, INC. d/b/a
        PROMEDICA TOLEDO HOSPITAL
                           Defendant(s)

                                                ALIAS SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) PROMEDICA HEALTH SYSTEM, INC. d/b/a PROMEDICA TOLEDO HOSPITAL
                                   C/O REGISTERED AGENT
                                   JEFFREY C. KUHN
                                   100 MADISON AVE MSC-S39938
                                   TOLEDO OH 43604



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Nathan C. Volheim
                                 2500 South Highland Avenue, Suite 200
                                 Lombard, IL 60148
                                 (630) 575-8181



          1f you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                                         Sandy Opacich
                                                                        CLERK OF COURT


Date:     5/29/2019                                                     s/Tina Darnoah
                                                                                   Signature of Clerk or Deputy Clerk
                       Case: 3:19-cv-01227-JZ Doc#: 5 Filed: 05/29/19 4 of 4. PagelD #: 22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-01227

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (/))

           This summons for (name of individual and title, if any)    Adi a A. Washingto�Promedica Health System_Jnc.
 was received by me on (date)               11 June 2019

           0 I personally served the summons on the individual at (place)            100 Madison Ave, Toledo, OH
                                                                                on (date)                            ; or

           0 I left the summons at the individual's residence or usual place of abode with (na111e)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

           aJJ l served the summons on (name ofindividual)             �ary Steinmetz - Secretary                             , who is
            designated by law to accept service of process on beha If of (na111e ofo,gani::atio11)
            Promedica Healt�ystem_J_nc.                                         on (date)    11 June 2019            ; or

           0 I returned the summons unexecuted because                                                                             ; or

           0 Other (specify):




           My fees are$                            for travel and$                   for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.


 Date:       13 June 2019


                                                                                Tony Hodges - Private Process Serve_!'._
                                                                                        Printed name and title




                                                                           1-§.9§....frankilin Ave.�olumbus, 01::!_ 43204_
                                                                                              Server ·s address

 Additional information regarding attempted service, etc:
